CCA 20081163. Review granted on the following issue:
WHETHER APPELLANT SUFFERED MATERIAL PREJUDICE TO A SUBSTANTIAL RIGHT AS A RESULT OF THE GOVERNMENT FAILURE TO ALLEGE THE TERMINAL ELEMENT OF ARTICLE 134, UCMJ, IN CHARGE II AND ITS SPECIFICATION.
The decision of the United States Army Court of Criminal Appeals as to the Specification of Charge II and the sentence is reversed. United States v. Humphries, 71 M.J. 209 (C.A.A.F. 2012). The decision of that court as to the remaining charge and specifications is affirmed. The record of trial is returned to the Judge Advocate General of the Army for remand to that court for further reconsideration in light of Humphries. [See also ORDERS GRANTING PETITION FOR REVIEW this date.]